Appeal from an order of the Supreme Court at Special Term entered *919January 12, 1977 in Albany County, which granted plaintiffs’ motion for summary judgment and directed that judgment be entered declaring Executive Order No. 10.1 (9 NYCRR 3.10) is unconstitutional, void and unenforceable and that no persons covered by the executive order need comply with such order. The order is affirmed, with costs, for the reasons stated in the decision of Hughes, J., at Special Term. (See, also, Youngstown Co. v Sawyer, 343 US 579; Matter of Broidrick v Lindsay, 39 NY2d 641.) Koreman, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur. [88 Misc 2d 428.]